Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 1 of 8

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT FI LED
for the OCT 09 2019

Northern District of Oklahoma

 

Mark C McCartt
: Cl
-S. DISTRICT count

Case No. | 4 My 207. FAM

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
United States Postal Service Priority Mail Express parcel
originating in Hesperia, California, identified by tracking
number EM 031217356 US

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Northern District of Oklahoma , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;

of contraband, fruits of crime, or other items illegally possessed;
Cl property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession of a Controlled Substance with Intent to Distribute

The apple ator is based on these facts:
See Affidavit of Tracy Jones

us Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Tracy Jones, United States Postal Inspector
Printed name and title

 

Sworn to before me and signed in my presence.

Date: JO-9F-17

 

 

City and state: Tulsa, Oklahoma FRANK H. MCCARTHY, U.S. MAGISTRATE JUDGE

"Printed name and title

 
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 2 of 8

ATTACHMENT “A”

SUBJECT PARCEL: a sealed USPS Priority Mail Express parcel measuring approximately 12” x
12” x 8", identified by tracking number EM 031217356 US from Zip Code 92345, weighing
approximately 6 pounds — 11.5 ounces and postmarked October 8, 2019. The parcel's return
address is Neal Soung (Nail and Spa), 17130 Main Street, Unit B, Hesperia, CA 92345, and is
addressed to Michael Weathers, 1534 E 71“ Place, Apt #1103, Tulsa, OK 74136
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 3 of 8

ATTACHMENT “B”

Any controlled substances and evidence constituting ownership and intent to possess
controlled substances and possess controlled substances with intent to distribute under

Title 21, United States Code, Section 841.
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 4 of 8

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Tracy Jones, being duly sworn, do hereby depose and state:

1, Your Affiant is Tracy Jones a duly qualified Inspector for the United States Postal
Inspection Service (USPIS) who has over 17 years of investigative experience having been so
employed by the USPIS since November of 2018. Prior to becoming an Inspector for the USPIS,
your affiant was a Special Agent with the Defense Criminal Investigative Service for 1 4 years,
a Special Agent with the United States Postal Service — Office of the Inspector General for 3
years, and a Special Agent with the United States Secret Service for 12 years. Your affiant has
received specialized training in the use of the U.S. Mails in narcotics investigations through the
USPIS.

2. The information set forth in this Affidavit is known to me by other law
enforcement personnel or through my own investigation.

3. This Affidavit is based upon the Affiant's personal investigation and upon
information received from other law enforcement officers and agents and may not be inclusive of
all evidence or information available, or of all facts known to me relative to this investigation.
Rather, I have included facts which are necessary to establish probable cause that the parcel
described herein contains controlled substances. This affidavit is made in support of an
application for a search warrant to search and seize contraband, fruits, instrumentalities and
evidence of crimes against the United States in violation of 21 U.S.C. § 841(a)(1) from a USPS

Priority Mail Express parcel originating in the city of Hesperia, CA. It is more specifically
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 5 of 8

described as a sealed USPS Priority Mail Express parcel measuring approximately 12” x 12” x
8", identified by tracking number EM 031217356 US (herein referred to as “Subject parcel”),
from Zip Code 92345, weighing approximately 6 pounds — 11.5 ounces and postmarked October
8, 2019. The parcel's return address is Neal Soung (Nail and Spa), 17130 Main Street, Unit B,
Hesperia, CA 92345, and is addressed to Michael Weathers, 1534 E 71% Place, Apt #1103,
Tulsa, OK 74136, and is currently in the possession of your affiant.

4. 1am aware through training and experience, as well as information from other Postal
Inspectors with extensive experience in drug trafficking investigations the United States Mail is a
common and preferred method for drug traffickers to ship their product. United States Express
Mail and Priority Mail are frequently used by drug dealers for not only shipping illegal drugs,
but also for shipping the proceeds and money from illegal drug sales and purchases. Use of the
United States Mail is favored because of the speed, reliability, and low cost of this service, as
well as the perceived minimal chance of detection of illegal drugs, money, or financial
instruments shipped in such a manner.

5. Iam also aware that drug traffickers often use fictitious return addresses and names on
return addresses, as well as real names and real addresses, with or without the actual person’s
knowledge or consent, to avoid detection in the event the parcel is intercepted by law
enforcement officers. Parcels containing controlled substances often provide minimal
information on the mailing label to avoid detection of a fictitious name or return address.
Traffickers normally use heavy tapé on the seams and corners of a parcel and have been known
to use sealed containers and masking scents, to interfere with any drug detection canine’s ability

to detect the narcotics. It is common for traffickers to mail parcels from a different post office
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 6 of 8

than the one located in the Zip Code area used on the return address, also to avoid detection of
fictitious information.

6. During August 2019, USPIS Inspector B. Hess received information from an
employee at the Robert Jenkins Post Office regarding suspicious activity surrounding a
customer’s Priority Mail Express parcels. Inspector Hess provided the following details. The
employee indicated a customer was known to frequently receive Priority Mail Express parcels
multiple times per month. The employee further explained the customer would regularly arrive
at the post office the morning of the scheduled delivery days to claim the parcels prior to them
being delivered to his residence. The employee said the customer would occasionally arrive
prior to the parcels being processed; and therefore, would wait at the post office until the
parcels were available to claim. The employee provided a copy of two Priority Mail Express
parcel label images (Priority Mail Express parcels EK 484311836 US and EK 484311819 US).
Both parcels listed the sender as Neal Soung. One parcel listed the return address as 15747
Main Street, Hesperia, California 92345, while the second parcel listed the return address as
17275 Main Street, Hesperia, California 92345. Both parcels were addressed to Michael
Weathers at 1534 E. 71° Place Apt. #1103, Tulsa, Oklahoma 74136. The parcels were not
intercepted and remained within the mail stream.

7. Inspector Hess stated he began investigating the listed recipient and the activity
surrounding the parcels. Inspector Hess advised he began monitoring the destination address
for additional related parcel deliveries. Inspector Hess stated he had observed additional parcels
of similar characteristics destined to the residence throughout the month of September which

originated in Hesperia, California.
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 7 of 8

8. On October 8, 2019, I was contacted by Inspector Hess and advised he had
conducted a review of USPS business records. Inspector Hess stated the Subject parcel was in
the mail stream destined to 1534 E 71* Place Apt. 1103, Tulsa, Oklahoma 74136. The parcel
was scheduled for normal delivery on October 9, 2019, by 10:30 AM. The parcel was sent from
Hesperia, California and appeared consistent in characteristics with previously sent parcels.

9. On October 9, 2019, I responded to the Tulsa Processing and Distribution Center and
located the Subject parcel. The parcel had handwritten address information and was mailed
from a Zip Code in Hesperia, CA. The packaging of the parcel consisted of a white/red USPS
cardboard box with clear USPS Priority Mail Express tape applied over the majority of the
parcel.

10. Iconducted computer database address verifications on the parcel, and the database
indicated the return address of “17130 Main St Unit B, Hesperia, CA 92345,” as listed on the
parcel, is a valid return address according to the U.S. Postal Service website. An internet search
identified “Fancy Nails Salon” as being located at 17130 Main St. B, Hesperia, CA 92345.
Utilizing the CLEAR law enforcement database which searches public and proprietary records,

the listed sender, Neal Soung, was not able to be associated with that address.

11. Ialso checked databases for records of the delivery address on the parcel. The
databases indicated the delivery address of “1534 E 71 Place Apt #1103, Tulsa, OK 74136, as
listed on the parcel, does exist. Utilizing the CLEAR law enforcement database, the addressee

name, Michael Weathers, was associated with the address. A previous check of Weathers’
Case 4:19-mj-00207-FHM Document 1 Filed in USDC ND/OK on 10/09/19 Page 8 of 8

criminal history revealed multiple prior arrests including convictions for possession of a

controlled substance for sale, first degree burglary, and felon/etc. in possession of a firearm.

12. On October 9, 2019, your affiant contacted TPD Narcotics Detective David Wamsley
and his narcotics K-9, “Loki.” Detective Wamsley placed five empty boxes and Subject parcel
on the workroom floor in the USPS Downtown Station, 333 West 4" Street, Tulsa, OK 74101.
Detective Wamsley ran Loki over the boxes and advised your affiant that Loki alerted on
Subject parcel. Detective Wamsley advised that he has been a certified dog handler for the TPD
since October of 2000. Detective Wamsley advised that Loki is certified through the State of
Oklahoma in the detection of narcotics odors, including marijuana, cocaine, heroin, and
methamphetamine. Detective Wamsley advised that based on Loki’s alert, he believes that the
Subject parcel contains illegal drugs, in violation of federal law.

13. Based on the foregoing, I believe there is evidence to show the parcel as described
in paragraph three, was sent via the USPS in violation of 21 U.S.C. § 841(a)(1) and respectfully
request a warrant be issued authorizing the USPIS to search and seize the mailing package as

well as any controlled substances or items of dominion or control inside the package.

Tracy J aise 7

Inspector
United States Postal Inspection Service

Sworn and subscribed to before me this 9" day of October 2019.

eA Me leg

Honorable Frank H. McCarthy
United States Magistrate Judge
Northern District of Oklahoma
